Citation Nr: 0906987	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  07-20 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
White River Junction, Vermont


THE ISSUES

1.  Whether rating decisions in May 2001, April 2002, and 
August 2002, were clearly and unmistakably erroneous in 
assigning an effective date of July 6, 1999, for service 
connection for post-traumatic stress disorder (PTSD), 
gastroesophageal reflex disease (GERD), and hearing loss.  

2.  Entitlement to an effective date prior to July 6, 1999, 
for service connection for asthma and sinusitis.  

3.  Whether a rating decision in August 2002 was clearly and 
unmistakably erroneous in assigning an effective date of July 
6, 1999, for a total disability rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The Veteran had active duty from January 1967 to August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont.  


FINDINGS OF FACT

1.  Rating decisions in May 2001, April 2002, and August 2002 
established service connection for PTSD, GERD, and hearing 
loss with an effective date of July 6, 1999; the Veteran did 
not file a notice of disagreement with the assigned effective 
date within one year of the mailing of that notice.  

2.  The correct facts, as they were known at that time, were 
before the RO at the time of the May 2001, April 2002, and 
August 2002 rating decisions.  

3.  The statutory and regulatory provisions extant at the 
time were correctly applied in the May 2001, April 2002, and 
August 2002 rating decisions that assigned an effective date 
of July 6, 1999, for the grant of service connection for 
PTSD, GERD, and hearing loss.  

4.  The Veteran's claim for service connection for asthma and 
sinusitis was received on July 6, 1999.  

5.  A Decision Review Officer's decision in June 2007 
assigned an effective date of July 6, 1999, for service 
connection for asthma and sinusitis.  

6.  An August 2002 rating decision assigned a TDIU, effective 
July 6, 1999.  

7.  The statutory and regulatory provisions extant at the 
time were correctly applied in the August 2002 rating 
decision that assigned an effective date of July 6, 1999, for 
the TDIU.  


CONCLUSIONS OF LAW

1.  The May 2001, April 2002, and August 2002 rating 
decisions were not clearly and unmistakably erroneous in 
assigning an effective date of July 6, 1999, for service 
connection for PTSD, GERD, and hearing loss.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2008); 38 C.F.R. § 3.105(a) (2008).  

2.  The criteria are not met for an effective date prior to 
July 6, 1999, for service connection for asthma and 
sinusitis.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2008).  

3.  The August 2002 rating decision was not clearly and 
unmistakably erroneous in assigning an effective date of July 
6, 1999, for a TDIU.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.105(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

The Veteran in this case has disagreed with the effective 
dates that were assigned for service connection for several 
disabilities and also for a total disability rating based on 
individual unemployability.  

A.  Service connection

PTSD, GERD, hearing loss

The record shows that a rating decision in May 2001 granted 
service connection for PTSD, effective from July 6, 1999, the 
date of receipt of his claim for service connection.  Service 
connection for GERD was established in an April 2002 rating 
decision, also with an effective date of July 6, 1999.  A 
rating decision in August 2002 granted service connection for 
hearing loss, assigned higher ratings for PTSD and GERD, and 
assigned a total disability rating based on individual 
unemployability, all effective from July 6, 1999.  The 
Veteran was notified of each of those determinations; he did 
not file a notice of disagreement with any of the effective 
dates that were assigned within one year of each notice.  
Therefore, each of those decisions became final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2008).  

In September 2004, communication was received from the 
Veteran in which he argued that he had written to VA numerous 
times long before July 1999 requesting information on 
relevant programs or benefits for veterans and that, 
therefore, the effective date for his claim should be changed 
to at least January 1998.  He contended, in effect, that the 
earlier rating decisions were clearly and unmistakably 
erroneous in failing to recognize as claims his inquiries 
prior to July 1999.  

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
where a rating decision which established an effective date 
for a disability becomes final, an earlier effective date can 
only be established by a request for a revision of that 
decision based on clear and unmistakable error (CUE).  In 
essence, the Court in Rudd held that there is no 
"freestanding" earlier effective date claim which could be 
raised at any time.  See Rudd, 20 Vet. App. at 299.  

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  For the purpose of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of clear and unmistakable error has the same 
effect as if the corrected decision had been made on the date 
of the reversed decision.  38 C.F.R. § 3.105(a).  

There is a presumption of validity to otherwise final 
decisions, and, in the face of a claim of error, the 
presumption is even stronger.  Martin v. Gray, 142 U.S. 236 
(1891); Sullivan v. Blackburn, 804 F.2d 885 (5th Cir. 1986).  
"Clear and unmistakable error" (CUE) is a very specific and 
rare kind of error, of fact or law, that is undebatable, and 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different, but for the 
error.  Fugo v. Derwinski, 6 Vet. App. 40, 43 (1993).  In 
order to find CUE it must be determined (1) that either the 
facts known at the time were not before the adjudicator or 
the law then in effect was incorrectly applied, (2) that an 
error occurred based on the record and the law that existed 
at the time the decision was made, and (3) that, had the 
error not been made, the outcome would have been manifestly 
different.  Grover v. West, 12 Vet. App. 109, 112 (1999) 
(citing Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

In a CUE claim, "[t]he claimant, in short, must assert more 
than a disagreement as to how the facts were weighed or 
evaluated."  Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  
Also, for a claim of CUE to be reasonably raised, the 
claimant must provide some degree of specificity as to what 
the error is, and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why the error would have manifestly changed the 
outcome at the time it was made.  Bustos v. West, 179 F.3d 
1378, 1380 (1999) (citing Russell, 3 Vet. App. at 313 (1992), 
cert. denied, 528 U.S. 967 (1999)); see also Fugo, 
6 Vet. App. at 44 (1993).  Additionally, "even where the 
premise of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and 
unmistakable."  Fugo, 6 Vet. App. at 43-44.  Moreover, VA's 
breach of a duty to assist cannot form the basis for a claim 
of CUE.  Baldwin v. West, 13 Vet. App. 1, 5 (1999); Caffrey 
v. Brown, 6 Vet. App. 377 (1994).  

A CUE claim "is not a generalized assertion of entitlement 
to benefits.  Rather, it is an assertion that the [Board] 
committed a particular clear and unmistakable error."  Andre 
v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2001).  Each 
theory of CUE is an entirely separate and distinct claim.  
See id. at 1362.  "Under the principle of res judicata, 
'[o]nce there is a final decision on the issue of [CUE] . . . 
that particular claim of [CUE] may not be raised again.'"  
Link v. West, 12 Vet. App. 39, 44 (1998) (quoting Russell v. 
Principi, 3 Vet. App. 310, 315 (1992) (en banc)).  

VA's regulations provide that the effective date for a grant 
of service connection shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  

In this case, the RO identified the Veteran's initial claim 
for service connection as the VA Form 21-526 (Veteran's 
Application for Compensation or Pension) that was received on 
July 6, 1999.  The only prior communications from the Veteran 
in the claims file pertained to education benefits and dental 
treatment.  

To the extent that the Veteran has argued that VA failed to 
respond to his earlier requests for information regarding VA 
benefits and that, if he had been aware of the available 
benefits, he would have applied earlier, that contention 
amounts to no more than a failure in VA's duty to assist 
claimants in establishing their claims.  As noted above, a 
failure in the duty to assist cannot form the basis for a 
claim of CUE.  

In support of his contentions, the Veteran has recently 
provided copies of several letters he claims to have mailed 
to VA prior to July 1999, including letters dated in 
December 1977, May 1978, March 1981, and August 1996, as well 
as a copy of an email message from a VA employee in June 
1999.  Those letters and email were not contained in the 
claims file at the time of the earlier adjudications and so 
they cannot be considered in conjunction with his CUE claim.  

As set forth above, the effective date for a grant of service 
connection can be no earlier than the date of receipt of the 
claim for that benefit.  Thus, an effective date for service 
connection for the Veteran's disabilities can be no earlier 
than July 6, 1999, the date of receipt of his Form 21-526.  
Since that is the date that has already been assigned, the 
Board finds that the May 2001, April 2002, and August 2002 
rating decisions were not in error in assigning that date for 
service connection for the Veteran's PTSD, GERD, and hearing 
loss.  An earlier effective date is precluded by law.  

The Board also observes that, even if the letters and email 
he has submitted that were dated prior to July 1999 could be 
considered, none of those documents identified service 
connection as the benefit sought.  Each of the documents 
either requested general information or referred to 
educational benefits, and so could not have been considered 
as a claim for service connection.  See 38 C.F.R. 
§§ 3.151(a), 3.155(a) (2008).  

Therefore, the Board concludes that the assignment of July 6, 
1999, as the effective date for service connection for PTSD, 
GERD, and hearing loss by the May 2001, April 2002, and 
August 2002 rating decisions was not clearly and unmistakably 
erroneous.  

Asthma and sinusitis

Service connection for asthma and sinusitis was granted in an 
April 2003 rating decision, effective from December 13, 2002.  

Upon further review of the Veteran's current appeal, an RO 
Decision Review Officer (DRO) in June 2007 determined that 
the April 2003 rating decision was clearly and unmistakably 
erroneous in assigning an effective date of December 13, 
2002, for service connection for asthma and sinusitis.  The 
DRO assigned an effective date of July 6, 1999, for the grant 
of service connection for those disabilities.  

The DRO's finding of CUE in the April 2003 rating decision 
obviates the finality of that decision.  Therefore, the issue 
before the Board concerning asthma and sinusitis is simply 
entitlement to an effective date prior to July 6, 1999, for 
the grant of service connection for those disabilities.  

Again, as discussed above, the copies of letters and email 
the Veteran has submitted that were dated prior to July 1999 
cannot be considered as either formal or informal claims, 
since none of those documents referred to either asthma or 
sinusitis or identified service connection as the benefit 
sought.  See 38 C.F.R. §§ 3.151(a), 3.155(a) (2008).  

Because the Veteran's VA Form 21-526 was received on July 6, 
1999, that date is the date of receipt of the Veteran's 
service connection claim.  Accordingly, no earlier effective 
date may be assigned.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

B.  Total disability rating based on individual 
unemployability

The Veteran has argued that the medical evidence showed that 
he was unemployable due to his various service-connected 
disabilities in 1998 and that, therefore, § 3.400(o) permits 
assignment of an earlier effective date for the TDIU.  

No rating for a disability, including a TDIU based on one or 
more disabilities, can be effective prior to the effective 
date for the respective disability or disabilities.  VA's 
regulations state that

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later.  [Emphasis 
added.]

38 C.F.R. § 3.400.  

In support of his contention that an effective date prior to 
July 6, 1999, should be assigned for his TDIU, the Veteran 
has cited 38 C.F.R. § 3.400(o)(2), which states that the 
effective date for an increase in disability compensation 
shall be the "Earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim."  Section (o)(2), however, applies 
only to increased disability ratings after service connection 
has previously been established, rather than to initial 
evaluations.  Therefore, it is not applicable in this case.  

The Board observes that the August 2002 rating decision 
assigned an effective date of July 6, 1999, the effective 
date assigned for all of the Veteran's service-connected 
disabilities, as the effective date of his TDIU.  By law, the 
effective date for the TDIU can be no earlier.  

Therefore, the Board concludes that the August 2002 rating 
decision was not clearly and unmistakably erroneous in the 
assignment of July 6, 1999, for the effective date for the 
TDIU.  

II.  Duties to notify and to assist

Although the law and regulations require VA to provide 
claimants with proper notice concerning their claims and to 
assist them in developing their claims, those provisions are 
not applicable to claims of clear and unmistakable error.  
CUE claims are not conventional appeals, but requests for 
revisions of previous decisions.  See Disabled American 
Veterans v. Gober, 234 F.3d 682, 694 (Fed. Cir. 2000) citing 
Haines v. West, 154 F.3d 1298, 1300 (Fed. Cir. 1998); see 
also Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001); 
Parker v. Principi, 15 Vet. App. 407, 412 (2002).  


ORDER

Clear and unmistakable error in the May 2001, April 2002, and 
August 2002 rating decisions in assigning an effective date 
of July 6, 1999, for service connection for PTSD, GERD, and 
hearing loss not having been demonstrated, the Veteran's 
appeal is denied.  

An effective date prior to July 6, 1999, for service 
connection for asthma and sinusitis is denied.  

Clear and unmistakable error in the August 2002 rating 
decision in assigning an effective date of July 6, 1999, for 
a TDIU not having been demonstrated, the Veteran's appeal is 
denied.  



____________________________________________
CHERYL MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


